DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,134,284. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is anticipated by the conflicting patented claim 1 as shown in the table below. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1).
Instant Application 17/482352
Patent 11,134,284
Claims 1, 12 and 20: A method comprising: loading, by a user device comprising at least one processor, a definition document that was created by a subscriber for at least one video program, wherein the definition document specifies a plurality of segments of the at least one video program for presentation, the at least one video program having video content and audio content, wherein the definition document includes a segment record for each segment of the plurality of segments, each segment record comprising a start time, an end time, and a segment type, wherein the segment type includes at least one of: a video segment type, an audio segment type, or a both audio and video segment type, wherein the audio segment type specifies that a video portion of the video content of a segment of the plurality of segments is to be presented with suppression, the video segment type specifies that an audio portion of the audio content of a segment of the plurality of segments is to be presented with suppression, and the both audio and video segment type specifies that the video portion of the video content and the audio portion of the audio content of a segment of the plurality of segments are both to be presented without suppression; obtaining, by the user device, the at least one video program; presenting, by the user device, a first segment of the plurality of segments of the at least one video program in accordance with the definition document, wherein the first segment is presented without suppression of a corresponding video portion of the first segment or a corresponding audio portion of the first segment; and presenting, by the user device, a second segment of the plurality of segments of the at least one video program in accordance with the definition document, wherein the second segment is presented with suppression of a corresponding video portion of the second segment or suppression of a corresponding audio portion of the second segment.
Claims 1, 10 and 19: A device, comprising: a processor; and a computer-readable medium storing instructions which, when executed by the processor, cause the processor to perform operations, the operations comprising: obtaining an existing video program; presenting an editor interface via a display screen for a subscriber to create a definition document for the existing video program, the existing video program having video content and audio content, wherein the definition document is presented via a selectable button of the editor interface that when selected causes a display of a window that occupies at least a portion of the display screen; presenting the existing video program via the editor interface; and preparing the definition document in accordance with a plurality of inputs of the subscriber to select start times, end times, and segment types of a plurality of segments of the existing video program, wherein the definition document includes a segment record for each segment of the plurality of segments, each segment record comprising a start time, an end time, and a segment type, wherein the segment types are defined by the subscriber and are selectable by the subscriber to include a video segment type, an audio segment type, and a both audio and video segment type, wherein the audio segment type specifies that a video portion of the video content of a segment of the plurality of segments is to be presented with suppression, the video segment type specifies that an audio portion of the audio content of the segment of the plurality of segments is to be presented with suppression, and the both audio and video segment type specifies that the video portion of the video content and the audio portion of the audio content of the segment of the plurality of segments are both to be presented without suppression.
Claims 4 and 15: The method of claim 1, wherein for the presenting the first segment and the presenting the second segment, the definition document is obtained from a server that is external to a local network of the user device.
Claims 2 and 11: The device of claim 1, wherein the operations further comprise: storing the definition document on a server that is external to a local network of the device.
Claims 5 and 16: The method of claim 4, wherein the server comprises a server of a social networking service provider.
Claims 3 and 12: The device of claim 2, wherein the server comprises a server of a social networking service provider.
Claims 6 and 16: The method of claim 4, wherein the server comprises a server of a television service provider network.
Claims 4 and 13: The device of claim 2, wherein the server comprises a server of a television service provider network.
Claims 7 and 17: The method of claim 1, wherein for the presenting the first segment and the presenting the second segment, the definition document is obtained from a different device within a same local network as the user device.
Claims 5 and 14: The device of claim 1, wherein the operations further comprise: storing the definition document on a different device within a same local network as the device.
Claims 8 and 18: The method of claim 1, wherein a video program of the at least one video program is obtained from an attached storage.
Claims 6 and 15: The device of claim 1, wherein the existing video program is obtained from an attached storage.
Claims 9 and 19: The method of claim 1, wherein a video program of the at least one video program is obtained via a video stream from a head-end unit within a television service provider network.
Claims 7 and 16: The device of claim 1, wherein the existing video program is obtained via a video stream from a head-end unit within a television service provider network.
Claims 10 and 19: The method of claim 1, wherein a video program of the at least one video program is obtained via a download from a server of a television service provider network.
Claims 8 and 17: The device of claim 1, wherein the existing video program is obtained via a download from a server of a television service provider network.
Claim 11: The method of claim 1, wherein the definition document is generated in accordance with segment labels for the plurality of segments.
Claims 9 and 18: The device of claim 1, wherein the definition document is generated in accordance with segment labels for the plurality of segments.



Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6,11-17, 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hamer (USPPGPub N 20160155475, referred to as Hamer).
Regarding claims 1, 12 and 20:
A method comprising:
Hamer teaches loading, by a user device comprising at least one processor, a definition document that was created by a subscriber for at least one video program, wherein the definition document specifies a plurality of segments of the at least one video program for presentation, the at least one video program having video content and audio content, wherein the definition document includes a segment record for each segment of the plurality of segments, each segment record comprising a start time, an end time, and a segment type, wherein the segment type includes at least one of, (Hamer, Downloading application CROWDFLIK with edit option, [0058]-[0059] wherein a user can pick a particular clip/video having video and audio segments and the segments have start and end time, [0071]-[0072], Fig. 4, 5A, B): 
Hamer teaches a video segment type, an audio segment type, or a both audio and video segment type, wherein the audio segment type specifies that a video portion of the video content of a segment of the plurality of segments is to be presented with suppression, the video segment type specifies that an audio portion of the audio content of a segment of the plurality of segments is to be presented with suppression, and the both audio and video segment type specifies that the video portion of the video content and the audio portion of the audio content of a segment of the plurality of segments are both to be presented without suppression, (Hamer, many other video and audio streams can be present, and timelines 610 and 611 wherein video stream 615 and audio stream 616 were captured by a first device, Fig. 5B, [0068] wherein the system of FIG. 5B allows the editor to decouple the video stream from the audio stream so that the editor can choose the video captured the audio captured separated, [0068], Fig. 5B, Fig. 5A shows video and audio segments not decoupled, [0064]-[0067]); 
Hamer teaches obtaining, by the user device, the at least one video program, (Hamer, Fig. 3); 
Hamer teaches presenting, by the user device, a first segment of the plurality of segments of the at least one video program in accordance with the definition document, wherein the first segment is presented without suppression of a corresponding video portion of the first segment or a corresponding audio portion of the first segment, (the user can be permitted to select any submitted video segment and place it anywhere in the video timeline of the user's edit, [0075], allows the editor to decouple the video stream from the audio stream so that the editor can choose the video captured the audio captured separated, [0068], Fig. 5B, Fig. 5A shows video and audio segments not decoupled, [0064]-[0067], Figs. 5A,B if the editor chooses a segment from video stream 615, he or she can pick the corresponding segment in audio stream 616 or instead can pick the corresponding segment in audio stream 621 or another audio stream, [0068]); and 
Hamer teaches presenting, by the user device, a second segment of the plurality of segments of the at least one video program in accordance with the definition document, wherein the second segment is presented with suppression of a corresponding video portion of the second segment or suppression of a corresponding audio portion of the second segment, (Hamer, each video clip package optionally can comprise certain data in each segment may be turned on or off and ability to ‘black-out’ or pixelate portions of audio or video within each ‘X second segment, [0113], create and save shorter videos that are a subset of the overall video based on selecting submission for each successive time segment of Y second(s), [0010]). 31 DTV214053CON1  
Regarding claims 2 and 13:
Hamer teaches the method of claim 1, wherein the first segment and the second segment are non-contiguous within a timeline of a video program of the at least one video program, (Hamer, the user can be permitted to select any submitted video segment and place it anywhere in the video timeline of the user's edit. If a user chooses to drag a video segment into the timeline of his video edit he may do so in any order that he chooses. This allows for video creation and viewing of nonlinear video such as multiple segments from the same Y time slot, [0075]).
Regarding claims 3 and 14:
Hamer teaches the method of claim 1, wherein the first segment and the second segment are contiguous within a timeline of a video program of the at least one video program and comprise different segment types, (Hamer, each segment selected from video 515, 520, or other video can only be placed in the timeline 510 at the location corresponding to the location on the timeline, [0066], Fig. 5B).
Regarding claims 4 and 15:
Hamer teaches the method of claim 1, wherein for the presenting the first segment and the presenting the second segment, the definition document is obtained from a server that is external to a local network of the user device, (Hamer, edit platform 500, which is illustrated in FIGS. 4 and 5, is accessible via the CROWDFLIK app 10 as well as a website provided by server 30, [0063], Fig. 1A, [0095]).
Regarding claims 5 and 16:
Hamer teaches the method of claim 4, wherein the server comprises a server of a social networking service provider, (Hamer, the user can also share the edit with others using social media, such as Facebook, [0085], [0070]).
Regarding claims 6 and 17:
Hamer teaches the method of claim 1, wherein for the presenting the first segment and the presenting the second segment, the definition document is obtained from a different device within a same local network as the user device, (Hamer, Edit Platform 500 or 600 is stored in the storage 31 of the server 30, Fig. 18, [0078]).
Regarding claim 11:
Hamer teaches the method of claim 1, wherein the definition document is generated in accordance with segment labels for the plurality of segments, (Hamer, Figs. 5A, 5B).
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7,8,9,10,16,18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hamer (USPPGPub N 20160155475, referred to as Hamer), and further in view of Harmon (USPPGPubN 20160037217, referred to as Harmon).
Regarding claims 7, 9, 10, 16 and 19:
Hamer does not teach the method of claim 4, wherein the server comprises a server of a television service provider network. However, Harmon teaches Internet-enabled televisions, [0003], Fig. 7. It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Harmon with the teaching of television service into the invention of Hamer for the purpose of editing television products.
Regarding claims 8 and 18:
Hamer in view of Harmon teaches the method of claim 1, wherein a video program of the at least one video program is obtained from an attached storage, (Harmon, Figs. 8A -B).
Contact Information
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIVKA A RABOVIANSKI whose telephone number is (571)270-1845. The examiner can normally be reached 10 am Monday -7pm Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIVKA A RABOVIANSKI/        Primary Examiner, Art Unit 2426                                                                                                                                                                                                        August 23, 2022